August 9, 1960
                                    :.
Colonel Thomas c. Qreen
Member Ssoretary
Texas State Board of Registration
 for Profeeaional Engineere
Austin, Tsxas
                       Opinion MO. W-900
                       R&3: Dosra the lloense     of’ a Regls-
                              tiered Profesulonal   Engineer
                              legally  permit him to engage
                              in the practic8 of land sur-
                              vrgln$ or the praotice OS land
                              measurement
                              ..L-L-
                                   3      under circumbtances~
    Oolonel Qrren:            mama.

    Your lett@r  requesting an opinion of this office hae
men rW3Wmd    and resfb in part 88 follows:
           “Doa the license   of a Registered
     Profssaional  Bn~ineerlegalLy permit him
    to enSa& b the praotice of land survey-
    ing or thr practice of land measurement,
    aooording to established recognleed methods,
    engaged in their practice as Registered
    Professional Engineerr, or services available
    to the public, generally, for compensation
    when such services are comprised of, among
    other things, the dstermlnatlon by meana of
    surveyin& of the location or relooatlon of
    land boundaxles and land boundarg corners;
    the calculotlon of areaa; the preparation
    of field note derorlptlons of surveyed land;
    the preparation  of maps, showing the boun-
    darier and arsae of the s’ubdlvisionof traate
    of land and smaller traats; the preparation
    of offioial plats or maps    of eald land or
    subdivision In oomplianok with thelaws of
    the State OS Texa6 and pOlttiCa1 eubd.tvtrrlone
    Colonel Thomas C. Green, Page 2 (WW-900)


            thereof; of such other duties as sound
            engineering practices and principles
            would deem necessary?”
         The answer to your request requires a thoroug;h
    analysis and construction of both Articles 3271a and
    5202a, Vernon’s Civil Statutes.
         The purpose of Article 3271a Is lndloated by Sea-
    tione 1 and 2 of the Act, set forth below:
                 “Section 1. That in order to safe-
.           guard life, health, and property, any person
            practicing or offering to practice the profes-
            sion of engineering as hereinafter defined
            shall hereafter be required to submit evldenoe
            that he Is qualified so to practice and shall
            be registered as hereinafter provided; and It
            shall be unlawful for any person to practice or
            offer to practice the profession of engineering
            In this State, or to use In connection with his
            name or otherwise assume, use, or advertise any
            title or description tending to convey the lm-
            pression that he is a professional engineer un-
            less such person has been duly registered or
            exempted under the provisions of this Act.
                 “Sec. 2.  The term professional engineer
            as used In this Act shall mean a person who, by
            reason of his knowledge of mathematics, the phy-
            sical sciences, and the principles of engineer-
            ing, acquired by professional education and practl-
            cal experience, Is qualified to engage In englneer-
            lng practice as hereinafter defined.
                 “The practice of professional engineering
            within the meaning and Intent of this Act in-
            cludes any professional service, such as con-
            sultation, Investigation, evaluation, planning,
            designing, or responsible supervision of con-
            struction In connection with any public or
            private utilities, structures, buildings,
            machines, equipment, processes, works, or Q7?0-
            jects, wherein the public welfare, or the
            safeguarding of life, health, or property fs




        .
Colonel Thomas C. Qreen, Page 3 (WW-900)


     concerned or involved, wh n such profeeaional
     servhae requires the applfcation of engineer-
     lng prlnolplss and interpretation of engineer-
     ing data.
          “The term ‘Board’ a8 used in thle Aot
     shall mean the State Board of ReglstratIon
     &&W;etslonal     Engineers, provided Par by
             .
     lhe first paragraph of Section 15 oS,the   Aot reads
a6 Sollows:
           “Sec. 15. The Board shall issue a oer-
     tlflaate of registration upon payment of
     registration fee as provided for in this Aat,
     to any applicant, who, In the opinion OS the
     Board, ha8 satisfactorily met all the require-
     mente of thlrr Act. In case of a reglatered
     engineer, the certificate shall authorize the
     praatlce of proiesslonal engineering. Certifi-
     oates of registration shall show the full name
     of the registrant, shall have a serial number,
     and shall be signed by the Chairman and the
     Secretary of the Board under seal of the Board.
     The issuance of a certificate of registration
     by this Board shall be evidence that the~person
     named therein 18 entitled to all rights and prlv-
     Ilegee of a registered professional engineer,
     while the said certificate remains unrevoked or
     unexpired.”
     It ia clear that the Legislature Intended that every-
one who desired to practloe engineering should first show
that he was quallfled to do’so to the satisfaction of the
Boara of Reglstratlon for Professional Engineers. If the   .
Board agreed that the applicant was a0 quallfted, then it
would issue the applicant a certlflcate authorlzlng him to
praatlce as a regletered proieesional engineer.
     The praotice  of proSess2onal engineer&n6 Includes
several fields, or areas, in all of which engineering
prlnolples are applied. One of these fields Is generally
referred to as “alvll engineering.”   This field includes
euah work a8 highway design and layout, dealgn and con-
struction of draltptgesystems, mapping and aurveylng. See
Colonel Thomas C. Green, Page 4 (WW-900)


Journal of the Surveying and Mapping Division, Proceed-
ings of the American Society of Civil Engineers. Vol. 85,
No. Su 1, September, 1959.
     The Legislature, when passing Article 3271a, obvlous-
ly felt that surveying was Included within the practice o?
engineering, as Is evidenced by the wording of Section 25:
          “Sec. 25.  All laws or parts of laws In
     conflict with the provisions of this Act shall
     be and the same are hereby repealed. Provided,
     however, that this Act shall not be construed
     as repealing or amending any law affecting or
     regulating licensed state land surveyors; and
     such licensed state land surveyors in perform-
     ing their duties as such shall not be subject
     to the provisions of this Act; nor shall this
     Act be construed to affect or prevent the prac-
     tice of any other legally recognized profession
     by the members of such profession licensed by
     the State or under its authority. Acts 1937,
     45th Leg., p. 816, ch. 404."
     It is noted that the Legislature did not exclude the
practice of surveying itself from the coverage of the Act,
but only such surveying as was performed by licensed state
land surveyors. In other words, all other surveying, when
involving life, health or property, must be done by regis-
tered professional engineers under the terms of Article
3271a.
     In 1955, because some Individuals with little or no
qualification had been attempting to perform various kinds
of surveying for the general public, and because the Legle-
lature also felt the need to authorize qualified individual8
to do certain types of surveying which theretofore had been
performed legally only by registered professional engineerg,
the Legislature passed Article 5282a, referred to as the
Registered Public Surveyors Act. This Act provides that In-
dividuals who meet the qualifications set forth in the Act,
to the satisfaction of the State Board of Registration for
Public Surveyors, may engage in public surveying as define&
by the Act.
     Section 11 of the Registered Public Surveyors Act read8
as follows:
Colonel Thomas C. Green, Page 5 (WW-900)


            “Sec. 11. All laws or parts of laws in
     conflict with the provisions of this Act shall
     be and the same are hereby repealed. Provided,
     however, that this Aat shall not be construed
     as repealing or amending any laws affecting or
     regulating licensed state land surveyors or
     registered professional   engineers, and suoh
     licensed state land surveyors or registered pro-
     fessional   englneers in performing their duties
     or profession as such shall not be subject to
     the provisions of this Act; provided further
     that registration under this Aat shall not of
     itself qualify the registrant to conduct surveys
     of Public Lands under the provisions of Article
     5299, Revised Civil Statutes, nor to make any
     surveys, the field notes of which are to be
     filed In the General Land Offloe of ,Texas; nor
     shall this Act be construed to affect or prevent
     the practice of any other.legally recognized
     profession by the members of such profession
     licensed or reflstered by the State or under
     lta authority.
     The language in this Seatlon 1s clear and unambiguous,
and states tha+‘thls Act does not apply to either licensed
state land surveyors’or regEatere.dprofessional engineers
when ‘performlngtheir duties or professlgn. This Section
goes even further and states that this Act shall not affect
the practioe of any legally recognized profession by the
members of that profWslon who have been licreneedunder
the authority of the State.
     It is noted that the title       of the Registered Public
Surveyors   Aat,   in referring   to Section 11 (above-quoted),
8tatea only:
          0
           . . .; repealing lawe in oonflict; . . .I’,
and says nothing conoerning the exceptions provided for in
Section 11. However, the great weight of authorlty is that
exceptions to the provlslons of a statute need not be set
out In the title of the statute.

           “Mere limitations and reetrictlons by pro-
     viso, on the general saope of the law a8 lndicat-
     ed bg the body of the aat, ofidlnarilyrelate and
‘.   are germane, Co Its general ob)eot and are.of
     general, and unlverrel uu*, ?iheqh no reierencee
Colonel   Thombs   C. Green, Page 6 (W-900)
                                                                 .


     bre made to them in the title of the sat,
     To require every llmltatlon or qualifioa-
     tion contained In the aot to be expressed
     in,the title, would require the title to
     be almost a8 lonn as the act itself.”
     Austin v. Q.C. &-S.F.RR. Co., 45~Tex. 234
     ~SUP. Ct. lU7b).
          “It Is generally held that exceptions
     need not be set out In the caption of an
     a&.’   Pottorff v. El Paso-Hudspeth Counties
     Road l&t. of Texas, et al, b2 F d 2d r
        r. Ct. of Appeals, 5th Mr.,  :9;31.
     Articles 3271a and 5282a must be construed together,
bearing In mind the fundamental rule of statutory construe-
tion as set forth in City of Mason v. West Texgb UtllitZ.ea
&. 3 150 Tex. 18, 237 S.W.2d 273 (1951):*.
         “The fundamental rule controlling the
    construction of a statute Is to ascertain
    the intention of the Legislature expressed
    therein. That intention should be ascertain-
    ed from the entire act, and not from isolated
    portiona thereof. This Court has repeatedlf
  ’ held that the intention of the Legislature in
    enacting a law is the law Itself; and hence
    the aim and object of construction is to as-
    certain and enforce the Legislative intent,
    and not to defeat, nullify or thwart It.”
     It is the clear intention of the Leglsleture that
registered professional engineers, when acting within    their
profession, are not to be affected by the provlaions of thb
Registered Public Surveyors Act. Therefore, the lioensa
of a registered professlqnal engineer does legally permit
him to engage in the praotlce of land surveying and lbnd
measurement under the circumstances stated in your request
as quoted above.
       %%k ‘?&&%&  conclusion shall prevail over ‘any vievr
to the contrary expressed in Attorney Oenerbllu Opinion lb.
w-569.


     The license of a Reglatered   Profeetionl;t   #SMWP
     does legally permit him to engage ‘Lntkm moor
     oT land surveying i?+ndthe prbotlcr   Crc clad Iw)amn?e-
     ment under the ctrukstanaer rtrtitd,
.   .




        Colonel Thomas C. Green, Page 7 (WW-900)


              The foregoing conclusion shall prevail over
              any viewe to the contrary expressed in Attor-
              ney General's Opinion No. W-569.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas




        PSP:mm


        APPROVED:
                                                                        ..
                                                                          ..
        OPINION COMMITTEJ2
                                                                    .
        J. C. Davis, Chalrinan
        Henry G.   Braewell
        Marietta   Payne                                        .
        H. Grady   Chandler
        Byron F.   Fullerton
        REVIEWEDFORTHE     ATTORNEYGENEFtAL
        BY:   Leonard Passmore